[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                        DECEMBER 11, 2009
                           No. 09-13873                 THOMAS K. KAHN
                       Non-Argument Calendar                CLERK
                     ________________________

                  D. C. Docket No. 08-81164-CV-JIC

JULIE ANN DOMOTOR,


                                                         Plaintiff-Appellant,

                                versus

JUDGE RICHARD I. WENNET,
WILLIAM JACOB STEINBACH, III,
CAREY HAUGHWOUT,
JAMES H. MAHONEY,


                                                      Defendants-Appellees,

PALM BEACH COUNTY SHERIFF’S OFFICE,

                                                                 Defendant.


                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    _________________________
                         (December 11, 2009)
Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      The district court dismissed without prejudice, pursuant to Heck v.

Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994), appellant’s

claims for false arrest and false imprisonment, and for conspiracy to commit those

offenses, because those claims, if successful, would have negated appellant’s

underlying criminal convictions. She now appeals the dismissal. We affirm. As

the district court properly explained in its June 30, 2009 order of dismissal, so long

as those convictions remain undisturbed, Heck V. Humphrey bars appellant’s

claims.

      AFFIRMED.




                                           2